United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, WESTVILLE POST
OFFICE, Westville, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2137
Issued: June 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2009 appellant, through his attorney, filed a timely appeal from
September 10, 2008 and May 14, 2009 merit decisions of the Office of Workers’ Compensation
Programs terminating his medical and wage-loss benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s medical and wage-loss
benefits effective September 10, 2008 on the grounds that he no longer continued to experience
any residuals or disability causally related to his employment injury.
On appeal, appellant’s representative contends that the Office’s second opinion
physician, Dr. Zohar Stark, a Board-certified orthopedic surgeon, did not provide a rationalized
medical opinion explaining how appellant had reached maximum medical improvement and
could return to work despite his findings that appellant was receiving physical therapy three
times per week and that he had an equinus gait that produced pain around the great toe. In the

alternative, appellant’s representative argued that a conflict of medical opinion existed between
Dr. Stark and appellant’s treating physician, Dr. Michael H. Shinder, a podiatrist.
FACTUAL HISTORY
The Office accepted that on October 15, 2007 appellant, then a 28-year-old carrier,
sustained a closed injury to the right foot phalanges after he fell down stairs while delivering
mail. Appellant sought medical attention on October 17, 2007 and stopped working that day.
On October 31, 2007 he accepted a limited-duty position and worked until February 28, 2008
when he underwent an authorized excision of bone fragments from the proximal phalanx of the
hallux. The Office accepted that appellant experienced a February 28, 2008 recurrence of
disability and began paying wage-loss compensation.1 It placed appellant on the periodic rolls
on May 11, 2008.
On April 11, 2008 appellant was terminated from his position due to allegations of mail
theft. He subsequently filed a grievance, which was determined through arbitration to be without
merit and resolved.
On April 29, 2008 appellant’s treating physician, Dr. Michael H. Shinder, a podiatrist,
released appellant to full-time light duty. In a May 14, 2008 report, Dr. Shinder stated that
appellant was still in the postoperative period from the excision of a fracture fragment in his first
toe. He reported that appellant had benefited from weekly physical therapy but had not yet
achieved all his functional goals. Dr. Shinder recommended appellant continue physical therapy
for an additional four weeks.
The Office determined that a second opinion evaluation was required and referred
appellant, together with a statement of accepted facts and a copy of his record, to Dr. Zohar
Stark, a Board-certified orthopedic surgeon. In a May 29, 2008 medical report, Dr. Stark
reviewed appellant’s occupational and medical history. On physical examination, appellant was
able to walk with a reciprocating heel to toe gait. However, walking in equinus gait produced
pain in the area of the great toe. Examination further revealed a healed operative scar over the
dorsomedial aspect of the first metacarpophalangeal (MP) joint with some localized tenderness
on palpation. Motion of the MP and interphalangeal (IP) joints of the first toe were normal.
Dr. Stark noted that a March 27, 2008 x-ray showed a completely healed fracture. He diagnosed
healed fracture of the right first proximal phalanx, caused by the October 15, 2007 work-related
incident. Dr. Stark opined that appellant was capable of performing his date-of-injury duty as a
letter carrier with no restrictions. He further opined that appellant had recovered from his work
injury and that no further medical treatment, physical therapy, diagnostic studies or surgical
treatments were required.
In a June 24, 2008 medical note, Dr. Shinder reported that appellant was improving and
able to walk for longer periods. Physical examination revealed tenderness at the operative site
and pain with range of movement. Dr. Shinder stated that appellant could not walk without pain
and recommended continued physical therapy.
1

Appellant submitted several claims for wage-loss compensation for the period February 28 through
May 8, 2008.

2

On August 7, 2008 the Office proposed to terminate appellant’s medical and wage-loss
benefits on the grounds that Dr. Stark’s medical opinion, that appellant no longer had any
ongoing disability or medical condition related to the employment injury, represented the weight
of the medical evidence.
In an August 14, 2008 letter, appellant, through his attorney, objected to the proposed
termination of benefits. He argued that Dr. Stark’s medical report confirmed that appellant
continued to experience pain from his work injury.
By decision dated September 10, 2008, the Office terminated appellant’s medical and
wage-loss benefits effective September 10, 2008. It found that Dr. Stark’s report established that
appellant did not continue to experience residuals or disability from his employment injury and
that appellant did not submit sufficient evidence to contradict this opinion.
On September 16, 2008 appellant, through his representative, filed a request for an oral
hearing before an Office hearing representative.
The oral hearing took place on
January 12, 2009.
By decision dated May 14, 2009, the Office hearing representative affirmed the
September 10, 2008 termination of benefits on the grounds that the weight of the medical
evidence rested with Dr. Stark, who determined that appellant did not continue to experience any
residuals from his employment injury and could return to his date-of-injury position.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.3 The Office’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.4
ANALYSIS
The Office accepted that appellant sustained a closed injury to the right foot phalanges on
October 15, 2007 after falling down stairs at work. Appellant worked light duty from
October 31, 2007 until February 28, 2008, when he experienced a recurrence of disability after
undergoing surgery to remove bone fragments due to his injury. The Office began paying wageloss compensation and on May 11, 2008 it placed appellant on the periodic rolls. The issue is
whether the Office properly terminated appellant’s medical and wage-loss benefits effective
September 10, 2008 on the grounds that his employment-related injury had resolved.

2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
3

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

4

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

3

In reports dated April 29 through June 24, 2008, appellant’s treating physician,
Dr. Shinder, consistently found that appellant was partially disabled and that he could not walk
without pain. He continued to prescribe physical therapy and reported that appellant’s condition
had not completely resolved.
The Office subsequently referred appellant to Dr. Stark for a second opinion evaluation.
In a May 29, 2008 report, Dr. Stark opined that appellant had completely recovered from his
employment injury and was capable of working his date-of-injury position. However, his
findings on physical examination included pain in the great toe area while walking in equinus
gait and tenderness with palpation over the operative scar. Dr. Stark did not explain the
inconsistency between his findings of pain and tenderness and his opinion that appellant’s
employment-related condition had resolved.5 He did not opine that these were solely subjective
symptoms unsupported by any objective findings. Further, Dr. Stark did not describe appellant’s
employment duties or explain why he believed that appellant could return to a full-duty mail
carrier position despite his pain while walking.6 As he did not provide a rationalized medical
opinion supporting his findings that appellant was no longer disabled and that his employmentrelated condition had resolved, his opinion is of diminished probative value.7
The record does not contain a fully rationalized medical opinion that appellant was able
to return to his date-of-injury position or that he no longer experienced residuals from his
employment-related injury. Therefore, the Board finds that the Office improperly terminated
appellant’s benefits.8
CONCLUSION
The Board finds that the Office improperly terminated appellant’s medical and wage-loss
benefits effective September 10, 2008 on the grounds that he no longer continued to experience
residuals or disability causally related to his employment injury.

5

See Robert C. Pearson, 32 ECAB 403 (1980).

6

See Leslie C. Moore, 52 ECAB 132 (2000); id.

7

See Theodore Parker, 50 ECAB 542 (1999).

8

See Douglas M. McQuaid, 52 ECAB 382 (2001).
August 1, 2002).

4

See also Tressia Lewis, Docket No. 02-56 (issued

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2009 and September 10, 2008
decisions of the Office of Workers’ Compensation Programs are reversed.
Issued: June 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

